Exhibit 10.26

 

FIRST DEFIANCE FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

First Defiance Financial Corp. (the “Company”) hereby grants the undersigned
Participant a Performance Award (the “Award”), subject to the terms and
conditions described in the First Defiance Financial Corp. 2018 Equity Incentive
Plan (the “Plan”) and this Performance-Based Award Agreement (______ Long-Term
Incentive Equity Award) (this “Award Agreement”).

 

1.Name of Participant: ________________________

 

2.Performance Period: The ___ month period beginning _____________, 20__ and
ending on _____________, 20__ (the “Performance Period”)

 

3.Grant Date: ___________, 20__ (the “Grant Date”).

 

4.Award of Restricted Stock Units: The number of RSUs subject to the Award is
equal to _______ (the “Target Award”).

 

5Vesting: At the end of the Performance Period, the Participant shall vest in
between 0% and 100% of the RSUs subject to the Target Award based on the
achievement of the Performance Objectives set forth in attached Exhibit A during
the Performance Period. The Committee shall determine the number of RSUs vesting
with respect to the Performance Period based on the level of achievement of the
Performance Objectives and any other factors that the Committee deems relevant.
The Committee, in its sole discretion, may adjust the number of RSUs vesting.

 

6Limitations on Vesting: If the Participant’s employment terminates for any
reason prior to the end of the applicable Performance Period, the Participant
shall forfeit all of the RSUs subject to the Target Award for that and any
subsequent Performance Period. Notwithstanding the foregoing:

 

(a)Death; Disability; Retirement: If the Participant, dies, becomes Disabled or
Retires during any Performance Period, the Participant shall vest in a number of
RSUs for that Performance Period based on the achievement of the Performance
Objectives determined as of the fiscal quarter ended nearest to the
Participant’s death, Disability or Retirement. Vested RSUs shall be settled in a
lump sum within 60 days following the Participant’s death, Disability or
Retirement.

 

(b)Change in Control: If a Change in Control occurs during a Performance Period
and the Participant is terminated by the Company, other than for Cause (but in
no event after the end of a Performance Period), the Participant shall vest in a
number of RSUs equal to the greater of: (i) the number of RSUs that would have
vested if the Performance Objectives had been satisfied at the “target” level of
achievement for the Complete Performance Period; or (ii) the number of RSUs that
would have vested based on the actual level of achievement of the Performance
Objectives through the fiscal quarter ended nearest to the Participant’s
termination. Vested RSUs shall be settled in a lump sum within 60 days following
the Participant’s termination.

 



 1 

 

 

7Form of Settlement: Each whole or fractional RSU entitles the Participant to
receive a Share on the date the RSU is settled.

 

8Time of Settlement: Except as otherwise provided in this Award Agreement, and
provided that the Participant remains employed by the Company or an Affiliate on
the settlement date, all vested RSUs shall be settled between January 1 and
March 15 of the first fiscal year following the end of the applicable
Performance Period in the form set forth in Section 7. Notwithstanding the
foregoing, if the Participant is terminated for Cause after the end of any
Performance Period but before the RSUs are settled, the Participant shall
forfeit any right to settlement of the RSUs for that Performance Period and any
subsequent Performance Period.

 

9Miscellaneous:

 

(a)Non-Transferability. RSUs may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, except by will or the laws of descent and
distribution.

 

(b)Beneficiary. Payments with respect to the Award shall be made to the
Participant, except that, in the event of the Participant’s death, payment shall
be made to the Participant’s beneficiary. Unless otherwise specifically
designated by the Participant in writing, the Participant’s beneficiary shall be
the Participant’s spouse or, if none, the Participant’s estate.

 

(c)No Right to Continued Service or to Awards. The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of a Participant or interfere with or limit the right of the Company or any
Affiliate to terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.

 

(d)Tax Withholding. The Company or an Affiliate, as applicable, will have the
power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the RSUs. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to the Participant, (ii)
withheld from the value of any Award being settled or any Shares transferred in
connection with the exercise or settlement of an Award, (iii) withheld from the
vested portion of any Award (including Shares transferable thereunder), whether
or not being exercised or settled at the time the taxable event arises, or (iv)
collected directly from the Participant. Subject to the approval of the
Committee, the Participant may elect to satisfy the withholding requirement, in
whole or in part, by having the Company or an Affiliate, as applicable, withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction;
provided that such Shares would otherwise be distributable to the Participant at
the time of the withholding if such Shares are not otherwise distributable at
the time of the withholding, provided that the Participant has a vested right to
distribution of such Shares at such time. All such elections will be irrevocable
and made in writing and will be subject to any terms and conditions that the
Committee, in its sole discretion, deems appropriate.

 

(e)Requirements of Law. The grant of Awards shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.

 



 2 

 

 

(f)Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

(g)Award Subject to Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern. The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

 

(h)Section 409A of the Code. This Award Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Code and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or the
Treasury Regulations thereunder. For purposes of Section 409A of the Code, each
payment of compensation under the Award Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Participant, and the Company shall have no
liability with respect to any failure to comply with the requirements of Section
409A of the Code. Any reference to the Participant’s “termination” shall mean
the Participant’s “separation from service,” as defined in Section 409A of the
Code. In addition, if the Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to payment or to distribution of any portion of an Award that is
subject to Section 409A of the Code (and for which no exception applies) and is
payable or distributable on account of the Participant’s termination until the
expiration of six months from the date of such termination (or, if earlier, the
Participant’s death). Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
termination.

 

(i)Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 

[signature page attached]

 

 3 

 

 

PARTICIPANT                                      Date:                          
  FIRST DEFIANCE FINANCIAL CORP.                                 By:
                Date:                              Its:          

  

 4 

 

 

FIRST DEFIANCE FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

(20__ LONG-TERM INCENTIVE EQUITY PLAN)

 

EXHIBIT A

 

As described in Section 5 of the Award Agreement, at the end of each applicable
Performance Period, the Participant may vest in between 0% and 100% of the RSUs
subject to the Target Award based on the achievement of the Performance
Objectives set forth below during each applicable Performance Period. When
determining the level of achievement of the Performance Objectives, the
Committee may make such adjustments as it deems equitable to account for unusual
or non-recurring items. Performance between two stated levels will be
interpolated when determining the percentage of the Target Award earned. Each
component of the Target Award is calculated separately for each applicable
Performance Period based on the weight assigned to each Performance Objective,
and the Participant’s Award for such Performance Period shall equal the sum of
the Performance Objectives.

 

(a)[insert first Performance Objective]

 

[describe goal] Percentage of Target Award
Component Earned Less than [threshold goal] 0 Equal to [goal], but less than
[goal] [insert applicable attainment] Equal to or higher than [maximum goal]
100%

 

(b)[repeat for additional Performance Objectives]

 

For purposes of this Award Agreement: (i) [the Performance Objectives] will be
determined by the Committee, in its sole discretion, using financial information
filed with the Securities and Exchange Commission; and (ii) the Committee shall
select the institutions constituting, and make such periodic adjustments as it
determines appropriate to, the “Peer Group” in its sole discretion.

  

  A-1 

